Case: 09-51131 Document: 00511274771 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-51131
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAIME SEGOVIA-CASTILLO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:09-CR-733-1


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Jaime Segovia-Castillo (Segovia) appeals the 41-month within-guidelines
sentence imposed in connection with his guilty-plea conviction for illegal reentry
following deportation. He argues that his sentence is greater than necessary to
accomplish the sentencing goals of 18 U.S.C. § 3553(a) and that he should have
been sentenced below the guidelines range. He maintains that his offense was
merely an international trespass and that his sentence was too severe for the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-51131 Document: 00511274771 Page: 2 Date Filed: 10/26/2010

                                 No. 09-51131

crime. He contends that his sentence fails to account for the age of his prior
conviction, his motive for entry, family ties, and work history.
      This court reviews the substantive reasonableness of a sentence under an
abuse-of-discretion standard. See Gall v. United States, 552 U.S. 38, 51 (2009).
“[A] sentence within a properly calculated Guideline range is presumptively
reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Segovia argues that this court should not accord his within-guidelines
sentence a presumption of reasonableness because the applicable Guideline is
not supported by empirical data. This argument is foreclosed. See United States
v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir.), cert. denied, 130 S. Ct.
192 (2009). He acknowledges this argument is foreclosed but raises the issue to
preserve it for possible further review.
      This court has determined that the “international trespass” contention
raised by Segovia does not justify disturbing an otherwise presumptively
reasonable sentence. See United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th
Cir. 2006).   The record shows that the district court listened to Segovia’s
arguments but ultimately determined that a sentence within the guidelines
range was appropriate. His arguments are insufficient to rebut the presumption
of reasonableness. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir. 2008). He has not demonstrated that the district court’s imposition of
a sentence at the bottom of the guidelines range was an abuse of discretion. See
Gall, 552 U.S. at 51. Accordingly, the district court’s judgment is AFFIRMED.




                                           2